DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 remains objected to because of the following informalities: 	a) In claim 10 line 7, please change “causing the processor to perform the steps ofL” to –causing the processor to perform the steps of:--.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	Previous rejections are withdrawn in view of Applicant’s amendment filed January 17, 2022.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noone (US Pat. Pub. 2020/0166909).
	In regards to claim 1, Noone teaches a method for analyzing a part (Noone abstract, paragraph [0002], and paragraph [0004] teach a method for using machine learning to analyze a part in a manufacturing process) comprising:
	providing an initial micrograph of a part to a trained model (Noone paragraphs [0004]-[0005] and [0032]-[0033] teach providing further in-process inspection data (as an initial data set) to a machine learning algorithm (trained model) that has already been trained (using earlier simulation data, process characterization data, in-process inspection data, post-build inspection data, or combinations thereof), and Noone Figs. 16A-16C, paragraphs [0005], [0199]-[0207], and [0278] teach a variety of non-destructive inspection processes that can be used to provide the inspection data as a micrograph image capable of measuring dimensions and displacements with nanometer precision);
	providing a data set representative of operating conditions of the part to the trained model (Noone paragraphs [0004] and [0032]-[0033] teach providing real-time process characterization data measured by one or more sensors (representative of operating conditions) as input to the machine learning algorithm (trained model) that has been trained using the training data set including the initial micrograph inspection data); and
	outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph (Noone paragraphs [0009], [0032], and [0036] teach the machine algorithm (trained model) outputting a classification output (expected state) of the manufactured object part indicating whether or not defects are detected).

amended claim 10, Noone teaches a tool for monitoring a part condition (Noone abstract, paragraph [0002], and paragraphs [0004]-[0005] teach an automation tool using machine learning to analyze a part in a manufacturing process) comprising:
	 a computerized device including a processor and a memory (Noone paragraphs [0262]-[0266] teach the a computer system device including a processor and memory); 
	at least one of a camera and an image input (Noone paragraphs [0009], [0036], and [0221] teach at least one of a camera and an image input for feeding in the imaged process characterization data into a machine learning algorithm) ;
	 a network connection configured to connect the computerized device to a data network (Noone paragraph [0040] teaches where the computerized system is linked over different workspaces and/or different worksites over a data network such as a local area network);
 	wherein the memory stores instructions for causing the processor to perform the steps (Noone paragraph [0265]) ofL
	receiving an initial micrograph of a part at a trained model (Noone paragraphs [0004]-[0005] and [0032]-[0033] teach receiving further in-process inspection data (as an initial data set) to a machine learning algorithm (trained model) that has already been trained (using earlier simulation data, process characterization data, in-process inspection data, post-build inspection data, or combinations thereof), and Noone Figs. 16A-16C, paragraphs [0005], [0199]-[0207], and [0278] teach a variety of non-destructive inspection processes that can be used to provide the inspection data as a micrograph image capable of measuring dimensions and displacements with nanometer precision); 
		providing a data set representative of operating conditions of the part to the trained model (Noone paragraphs [0004] and [0032]-[0033] teach providing real-time process characterization data measured by one or more sensors (representative of operating conditions) as input to the machine 
		 outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph (Noone paragraphs [0009], [0032], and [0036] teach the machine algorithm (trained model) outputting a classification output (expected state) of the manufactured object part indicating whether a not defects are detected).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noone (US Pat. Pub. 2020/0166909) as applied to claim 1, and further as modified by Chai (US Pat. Pub. 2017/0364792).
	In regards to claim 2, Noone teaches wherein the trained model is a neural network (Noone paragraph [0225], [0244], and [0248] teach where the machine learning algorithm (trained model) is a trained neural network).

	Chai paragraph [0056] teaches where generative deep neural networks (DNNs) may be applied to data to generate outputs that can be used to optimize or otherwise manage operations of the computing devices and/or their components, where a generative model may be used to randomly generate deep learning values given hidden parameters.  Chai paragraph [0073] teaches where the generative model can predict branches in the datapath using only the flow of instructions and is recognized as a more “powerful” or “expressive” learning generative algorithm.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Chai because the use of a trained generative flow neural network provides a more powerful learning algorithm that can generate deep learning values given hidden values.  Therefore since Noone allows for any variety of machine learning algorithms to be used (see Noone paragraph [0225]), it would be advantageous to use a known generative flow neural network as a machine learning algorithm for optimizing operations of monitored component parts in a system.  

Allowable Subject Matter
8.	Claims 3-4 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11-17 are allowable.
9.	The following is a statement of reasons for the indication of allowable subject matter:	Claim 3 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious the method wherein the expected state of the part .
	Claim 5 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious the method wherein a training process for training the trained model includes generating a plurality of artificial material samples based on a plurality of authentic samples, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 15 contains allowable subject matter because the closest prior art, Noone (US Pat. Pub. 2020/0166909) fails to anticipate or render obvious a tool for monitoring a part condition comprising: outputting an expected state of the part from the trained model based at least in part on the input data set and the initial micrograph, the expected state of the part including a simulated micrograph, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claims 4 and 9 depend from claim 3 and contains allowable subject matter for at least the same reasons as given for claim 3.  Dependent claims 6-8 depend from claim 5 and contain allowable subject matter for at least the same reasons as given for claim 5.  Dependent claims 11-14 and 16-17 depend from claim 15 and are allowable for at least the same reasons as given for claim 15.

Response to Arguments
10. 	Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive.
11.	Applicant argues in regards to the 35 U.S.C. 102 rejections that the examiner’s interpretations of the Noone reference are inaccurate, and that the examiner’s phrasing acknowledges that the provision of the inspection data to the machine learning algorithm is as a training data set, and that this data is then used to train the machine learning algorithm.  Applicant argues that similarly the examiner 
12.	In response, the Examiner respectfully disagrees and draws attention to Noone (US Pat. Pub. 2020/0166909) paragraph [0004], with the relevant passage underlined:

    PNG
    media_image1.png
    409
    423
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    234
    436
    media_image2.png
    Greyscale

The Examiner regards the in-process inspection data here as a separate training data set that is used to derive the trained machine learning algorithm (trained model).  The Examiner has applied broadest reasonable interpretation to regard the “trained” machine learning algorithm as being “trained” if it has even been trained once, rather than being “finally” or “completely” trained.  Noone paragraph [0005] teaches that steps (b)-(d) are performed iteratively and incorporated into the training data set, and thus a later iteration can provide later in-process inspection data (such as an initial micrograph at a certain manufacturing point) into a previously trained model.  Therefore the Examiner believes that Noone provides support for inputting additional in-process inspection data (such as for a micrograph obtained through non-destructive processes (see Noone Figs. 16A-16C, paragraphs [0005], [0199]-[0207], and [0278]) into a machine learning algorithm that has already been trained, especially since Noone 
13.	The Applicant makes similar arguments for claim 2 as in section 11 above in regards to the rejections under 35 U.S.C. 103 (see Applicant’s Arguments/Remarks 1/17/2022, pg. 6 paragraph 5).  These arguments have been considered by the Examiner, and are responded to similarly in section 12 above.
Conclusion
	
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/3/2022